Citation Nr: 1021111	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-17 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The Veteran had twenty years of active duty prior to his 
retirement in May 1972.  He died on July [redacted], 2006.  The 
appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the Veteran's death.  A timely 
appeal was noted from that decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND
 
Pulmonary fibrosis is the sole cause of death listed on the 
Veteran's death certificate.  The claimant asserts that the 
Veteran's pulmonary fibrosis was caused by exposure to 
environmental toxins, including asbestos and herbicides, 
during service. In support of her claim, she has submitted 
fact sheets, obtained from the Internet, describing the 
presence of asbestos at Loring Air Force Base (AFB) and 
Mather AFB.  According to his service records, the Veteran 
was stationed at both of those facilities while in active 
service.  He also served in Vietnam from 1966 to 1967, and is 
therefore presumed to have been exposed to herbicides.  
38 C.F.R. § 3.307, 3.309.  

The revised VA Adjudication Procedure Manual (M21-1MR) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, 
develop whether there was pre-service and/or post-service 
occupational and other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  Such development has not been 
undertaken in this case, and therefore should be accomplished 
upon remand.  An effort should also be made to verify the 
appellant's claims of the Veteran's exposure to environmental 
toxins at Mather AFB.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims issued a decision indicating that 38 
U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The appellant has not 
received the type of notice contemplated in Hupp.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which contains the following: 
(1) a statement that the Veteran was not 
service-connected for any disability at 
the time of his death; and (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp, 
supra.    

2.  The RO should take appropriate action 
to develop evidence of the Veteran's 
alleged asbestos exposure before, during, 
and after service.  This development 
should conform with the VBA Manual 
guidelines and Dyment v. West, 13 Vet. 
App. 141  (1999) and should specifically 
seek information as to whether the  
Veteran's job duties, assignments or  
living situation involved being in the  
vicinity of or working with or near 
asbestos.  The request should specifically 
ask for information on the presence of 
asbestos or asbestos-containing materials 
at Loring Air Force Base from 1954 to 
1955.  Such development should include a 
determination regarding the extent to 
which such factors may have resulted in 
the Veteran's exposure to asbestos. 

3.  Contact the NPRC and the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) in an effort to verify whether the 
Veteran was exposed to environmental 
toxins while stationed at Mather Air Force 
Base from 1968 to 1972.  If such records 
cannot be located, a negative response 
should be obtained.

4.  If, and only if, corroborative 
evidence is received showing the Veteran's 
exposure to asbestos or other 
environmental toxins, refer the claims 
folder to a VA pulmonary specialist.  The 
claims file and a copy of this remand must 
be available to the examiner for review.  
After reviewing the record, the VA 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's pulmonary fibrosis was 
due to any corroborated in-service 
exposure to asbestos and/or other 
environmental toxins.  A complete 
rationale for any opinion offered should 
be provided.  

5.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the appellant and 
her representative must be provided a 
supplemental statement of the case.  The 
appellant must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
